842 P.2d 466 (1992)
117 Or. App. 174
STATE of Oregon, Respondent,
v.
David Andrew JONES, Appellant.
90C-20365; CA A68211.
Court of Appeals of Oregon.
December 9, 1992.
Jesse Wm. Barton, Deputy Public Defender, Salem, for motion.
Before BUTTLER, P.J., and ROSSMAN and DE MUNIZ, JJ.
PER CURIAM.
We allow defendant's motion for reconsideration. ORAP 9.15(6). In our original decision, State v. Jones, 113 Or.App. 228, 832 P.2d 459 (1992), we remanded for resentencing on two grounds: that the court had erred in imposing sentence under ORS 137.635 on the basis of State v. Haydon, 113 Or.App. 205, 832 P.2d 457 (1992), and that the court had erred in denying defendant credit for time served. On reconsideration, we withdrew our original opinion and remanded for resentencing on the basis of our decision on reconsideration in State v. Haydon, 116 Or.App. 347, 842 P.2d 410 (1992). Accordingly, on further reconsideration, we modify our opinion on reconsideration and adopt the reasoning and conclusion from our original opinion that the sentencing court erred also in denying defendant credit for time served. State v. Jones, supra, 113 Or.App. at 229, 832 P.2d 459.
Reconsideration allowed; opinion modified and adhered to as modified.